Citation Nr: 0921124	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-38 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left eye manifested by loss of peripheral vision.  

2.  Entitlement to service connection for hearing loss of the 
left ear.  

3.  Entitlement to service connection for loss of the left 
ear due to melanoma.  

4.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from December 1939 to November 
1940.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the Veteran's claims for service 
connection.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's disorder of the left eye, manifested by 
loss of peripheral vision, did not manifest during, or as a 
result of, his military service.  

2.  The Veteran does not have a current hearing loss 
disability that manifested during, or as a result of, his 
military service.  

3.  The Veteran's left ear melanoma that resulted in a left 
ear excision did not manifest during or as a result of his 
military service.  

4.  The Veteran's skin cancer did not manifest during or as a 
result of his military service.  




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
left eye disorder have not been met.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).  

2.  The criteria for establishing service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).  

3.  The criteria for establishing service connection for loss 
of the left ear due to melanoma have not been met.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2008).  

4.  The criteria for establishing service connection for skin 
cancer have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2004 and May 2006 that fully addressed 
all notice elements.  The May 2004 letter was sent prior to 
the initial RO decision in this matter and informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of his claims in the May 2006 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of service connection because there is 
no evidence to satisfy the second or third McLendon criteria 
discussed above.  Specifically, there is no competent 
evidence relating the Veteran's current complaints to any 
injury or disease that occurred during military service.  
Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  The Veteran's 
private medical records have also been incorporated into the 
evidence of record.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Unavailability of Service Treatment Records 

At the outset of this discussion, the Board notes that it 
appears that the Veteran's service medical and personnel 
records have been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973, and have not been 
located.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that there is 
a heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as hearing loss, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service Connection for a Left Eye Disorder

The Veteran contends that he is entitled to service 
connection for a left eye disability.  Specifically, the 
Veteran contends that he was injured by a tree limb during 
his military service which has resulted in a chronic eye 
disability.  However, the evidence of record does not 
demonstrate a continuity of symptomatology between the 
Veteran's current eye disorder and his military service, and 
it does not suggest that they are otherwise related.  As 
such, service connection is not warranted.  

While the Veteran's service treatment records are 
unavailable, VA was able to obtain Service Morning Reports 
and Service Sick Reports from June 1940 through November 
1940.  These records establish that the Veteran was 
hospitalized from August 25, 1940 through September 19, 1940, 
as well as from October 4, 1940 through October 9, 1940.  The 
reasons for the Veteran's hospitalization are not discussed 
in these records.  Therefore, while there is evidence of an 
injury or disease in-service, there is no specific evidence 
of a left eye disorder.  However, subsequent evidence 
suggests that the Veteran did not suffer a chronic injury of 
the left eye during his military service.  

According to a July 2001 VA physical examination, the Veteran 
had decreased vision with a history of glaucoma.  It was 
noted that the Veteran's pupils were equally reactive to 
light and accommodation and the extraocular muscles were 
intact.  The discs were described as flat and the conjunctiva 
as reddened.  The Veteran was subsequently seen by VA for an 
eye consult in January 2002.  The Veteran was noted to have a 
history of glaucoma.  A pterygium was surgically removed from 
the left eye 5 years earlier as well.  The examiner diagnosed 
the Veteran with glaucoma, cataracts, and a corneal scar of 
the left eye.  The examiner noted that the Veteran had a 
family history of eye disease, in that his brother lost his 
left eye due to glaucoma.  

In May 2003, the Veteran was seen with complaints of a 
foreign body in the left eye.  No foreign body was found upon 
evaluation, and the Veteran sought subsequent follow-up 
treatment.  In June 2003, it was noted that the Veteran had a 
history of glaucoma and pterygium resection of the left eye.  
The optometrist noted that the Veteran reported injuring his 
eye on a tree limb during military service, but it was noted 
that this was apparently patched and healed.  It was 
concluded that there was no foreign body present in the eye 
and it was suspected that the Veteran was using his 
medication, iopidine, incorrectly.  During a March 2004 eye 
examination, the Veteran was seen with complaints of 
bilateral eye pain.  The Veteran reported having eye troubles 
since suffering trauma due to a tree branch in the military.  
However, the examiner offered no opinion regarding this 
reported history.  

In April 2004, the Veteran was noted to have bilateral 
ectropion and cataracts.  Surgery was performed for ectropion 
repair in April 2004.  A May 2004 VA treatment note indicates 
that the Veteran developed a corneal abrasion of the left eye 
after surgery.  However, this was noted to be completely 
healed in a subsequent May 2004 treatment note.  

Based on the above evidence, the Board recognizes that the 
Veteran has a current disorder of the left eye.  However, a 
current disorder alone is not sufficient to establish 
entitlement to service connection.  There must also be 
evidence of in-service occurrence or aggravation of a disease 
or injury and medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996)).  In the present case, there is no 
competent medical evidence relating the Veteran's current 
disorder to his military service.  

Several medical records, such as a June 2003 VA outpatient 
treatment note, do report a history of in-service trauma to 
the left eye.  However, the mere recitation of a veteran's 
self-reported lay history does not constitute competent 
medical evidence of diagnosis or causality.  See LeShore v. 
Brown, 8 Vet. App. 406 (1996).  Furthermore, there was no 
opinion offered suggesting that the Veteran's present eye 
disorder may possibly be related to his military service.  As 
such, the Board does not find this evidence to be persuasive.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for a 
left eye disorder for more than 60 years since separation 
from service tends to establish that the Veteran's current 
eye disorder has not existed since the Veteran's military 
service.

The Board recognizes that the Veteran believes his current 
left eye disorder is related to an incident involving a tree 
limb he described during his military service.  However, as a 
layperson, the Veteran is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Board does not find 
the Veteran's testimony on this matter to be credible 
evidence outweighing the absence of medical treatment for 
more than 60 years.  

The Board notes that the Veteran indicated in a letter 
received by VA in July 2004 that he has tried to file a claim 
for compensation for decades with no success.  Also, the 
Veteran reported that his friends and brother, who could have 
signed statements corroborating his claims, had passed away, 
preventing him from obtaining this evidence.  While the Board 
is sympathetic to the Veteran's situation, the record does 
not suggest that the Veteran made any attempt to contact VA 
until 2001.  Further, the inability to obtain lay evidence 
from individuals who served with the Veteran during his 
military duty does not account for the lack of medical 
evidence after separation until 2001.  The Board finds the 
complete lack of evidence for such an extensive period of 
time to be persuasive in this case.  

The Board has also considered a number of statements received 
from the Veteran's daughter in August 2004.  According to one 
of these letters, it is impossible to obtain any evidence of 
treatment because these records no longer exist due to the 
passage of time and the preexistence of computers.  In 
another letter, it was reported that the Veteran's wallet and 
folder containing his military records were stolen while on a 
train in route when reporting for service after the start of 
World War II.  While these facts are indeed unfortunate, it 
does not change the fact that there must be medical evidence 
of a continuity of symptomatology or evidence linking a 
current disability to military service.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  In the present case, no such 
evidence exists in the record.  It was also noted by the 
Veteran's daughter that she had a four inch file of documents 
pertaining to the Veteran's claim.  However, it does not 
appear that these records have been provided to VA.    

As a final matter, the Board recognizes that the Veteran 
received a disability discharge in 1940.  However, the 
certificate of discharge is silent as to what this disability 
may have been.  It is also unclear whether this was a chronic 
disability, or one that resolved later in the Veteran's life.  
Therefore, while this evidence establishes that the Veteran 
suffered a disability in November 1940, it fails to suggest 
that this disability is connected to the Veteran's left eye 
disorder first treated, according to the evidence of record, 
in 2001.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left eye disability must be 
denied.

Service Connection for Hearing Loss of the Left Ear

The Veteran contends that he is entitled to service 
connection for hearing loss of the left ear.  However, the 
preponderance of the evidence of record does not demonstrate 
that the Veteran has a current hearing loss disorder that is 
related to military service.  As such, service connection is 
not warranted.  

While the Veteran's service treatment records are 
unavailable, VA was able to obtain Service Morning Reports 
and Service Sick Reports from June 1940 through November 
1940.  These records establish that the Veteran was 
hospitalized from August 25, 1940 through September 19, 1940, 
as well as from October 4, 1940 through October 9, 1940.  The 
reasons for the Veteran's hospitalization are not discussed 
in these records.  Therefore, while there is evidence of an 
injury or disease in-service, there is no specific evidence 
of hearing impairment.  However, subsequent evidence 
demonstrates that the Veteran did not suffer a chronic 
hearing loss disorder during his military service.  

Initially, the Board notes that the record does not 
demonstrate that the Veteran has a current diagnosis of left 
ear hearing loss.  In April 2004, a VA nurse indicated that 
the Veteran was hard of hearing.  Aside from this one 
statement, there is no indication that the Veteran has ever 
been evaluated by an audiologist, or that he has ever 
received an actual diagnosis of hearing loss.  There must be 
a current diagnosis of a disorder for service connection to 
be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Without a medical diagnosis of hearing loss, service 
connection is not warranted.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

In addition, there is no competent medical evidence of record 
suggesting that the Veteran incurred a hearing loss 
disability during, or as a result of, his military service.  
The Board recognizes that the Veteran's daughter reported 
that the Veteran suffered significantly impaired hearing 
after an in-service accident involving a tree limb.  However, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Furthermore, this statement is 
contradicted by the absence of any medical evidence regarding 
treatment for hearing loss.  

The Board also understands that the Veteran believes he has a 
hearing loss disability that is related to his military 
service.  While the Veteran is competent to make statements 
regarding symptomatology such as hearing loss, he is not 
competent to testify as to the etiological manifestations 
regarding these claimed symptoms.  See Espiritu, 2 Vet. 
App. at 492.  Having considered the Veteran's statements 
regarding hearing loss, the Board finds that the 
preponderance of the evidence suggests that these symptoms 
have not existed since military service.  Specifically, the 
lack of any medical treatment of record for hearing loss over 
the last nearly 70 years tends to suggest these complaints 
are not related to the Veteran's military service.  As 
previously noted, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did 
not complain of the disorder at issue.  See Maxson, 12 Vet. 
App. at 459.  

In conclusion, the evidence does not establish that the 
Veteran incurred a chronic hearing loss disorder during 
military service.  The Board recognizes that the Veteran's 
service treatment records are not available.  However, as the 
absence of any medical treatment for hearing loss for over 60 
years, along with the absence of an actual current diagnosis 
of hearing loss, is sufficient evidence to establish that 
service connection is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for left ear hearing loss must be 
denied.

Service Connection for Loss of the Left Ear Due to Melanoma

The Veteran contends that he is entitled to service 
connection for the loss of his left ear due to melanoma.  
However, the preponderance of the evidence of record 
demonstrates that the Veteran's melanoma of the left ear did 
not manifest during, or as a result of, the Veteran's 
military service.  As such, service connection is not 
warranted.  

While the Veteran's service treatment records are 
unavailable, VA was able to obtain Service Morning Reports 
and Service Sick Reports from June 1940 through November 
1940.  These records establish that the Veteran was 
hospitalized from August 25, 1940 through September 19, 1940, 
as well as from October 4, 1940 through October 9, 1940.  The 
reasons for the Veteran's hospitalization are not discussed 
in these records.  Therefore, while there is evidence of an 
injury or disease in-service, there is no specific evidence 
of melanoma of the left ear.  However, subsequent evidence 
suggests that the Veteran did not suffer from melanoma of the 
left ear during his military service.  

The record establishes that in March 1980, the Veteran was 
found to have cancer of the outer left ear.  Specifically, 
the Veteran was diagnosed with nodular melanoma of the left 
ear.  The record indicates that the recommended treatment was 
excision of the entire left ear.  Subsequent treatment 
records and photos received by VA in July 2004 establish that 
this procedure was undertaken.  The Board concedes, 
therefore, that the Veteran does have a current disability.  

However, a current disability is not enough to warrant a 
grant of service connection.  There must also be evidence of 
an in-service disease or injury, and medical evidence linking 
the current disorder to military service.  No such evidence 
exists in this case.  The Board recognizes that the Veteran's 
in-service treatment records are not available.  However, the 
current evidence of record is sufficient to provide a sound 
basis for deciding the Veteran's claim.  Specifically, there 
is no evidence of cancer of the left ear until March 1980.  
This is approximately 40 years after separation from service.  
As previously noted, the Board may take into consideration 
the passage of a lengthy period of time in which the Veteran 
did not complain of the disorder at issue.  See Maxson, 12 
Vet. App. at 459.  In this case, the absence of any medical 
evidence of treatment for skin cancer of the left ear for 
approximately 40 years after separation from service tends to 
establish that the cancer had not existed since military 
service.

Additionally, an August 2001 VA outpatient treatment note 
indicates that the Veteran had a history of tremendous sun 
exposure with a history of blistering sunburns.  The record 
did not suggest that the Veteran's history of sun exposure 
was limited to military service.  In fact, a treatment note 
from May 2004 indicates that the Veteran rowed boats, fished 
and hunted, and a treatment note from July 2001 notes that 
the Veteran received his exercise from yard work, indicating 
that the Veteran has had sun exposure outside of his military 
service.  

While the Veteran believes that his skin cancer of the left 
ear was related to his military service, there is no 
competent medical evidence of record in support of this 
belief.  As already noted on a number of occasions, the 
Veteran is not competent to offer testimony regarding the 
etiology of a medical disorder.  Routen, 10 Vet. App. at 186.  
Further, the absence of medical treatment for skin cancer of 
the left ear, along with the absence of any medical opinion 
suggesting a possible nexus between the cancer and the 
Veteran's military service, tends to suggest that such a 
connection does not exist.  Therefore, the Board is not 
persuaded by the Veteran's opinions in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for loss of the left ear must be 
denied.

Service Connection for Skin Cancer

The Veteran contends that he is entitled to service 
connection for skin cancer.  However, for many of the same 
reasons outlined in the section regarding the Veteran's left 
ear excision, the Board finds that service connection is not 
warranted.  

While the Veteran's service treatment records are 
unavailable, VA was able to obtain Service Morning Reports 
and Service Sick Reports from June 1940 through November 
1940.  These records establish that the Veteran was 
hospitalized from August 25, 1940 through September 19, 1940, 
as well as from October 4, 1940 through October 9, 1940.  The 
reasons for the Veteran's hospitalization are not discussed 
in these records.  Therefore, while there is evidence of an 
injury or disease in-service, there is no specific evidence 
of skin cancer.  However, subsequent evidence suggests that 
the Veteran did not suffer from skin cancer during his 
military service.  

The first evidence of skin cancer of record is a March 1980 
private treatment note.  According to this record, the 
Veteran had nodular melanoma of the left ear, with 
superficial squamous cell carcinomas of the right ear and the 
left forearm.  The physician noted that there was evidence of 
solar damage on the left forearm.  However, no opinion was 
offered regarding the origins of this solar damage and no 
mention of the Veteran's military service was made.  

A VA outpatient treatment note from September 2003 indicates 
that the Veteran sought treatment for a lesion on his right 
arm at this time.  It was noted that the Veteran had severely 
sun damaged skin.  This fact is supported by photographs 
received by VA in July 2004.  The lesion was cryogenically 
removed, and there was no actual diagnosis of skin cancer at 
this time.  

The Board, therefore, recognizes that the record contains 
extensive evidence of sun exposure and skin cancer.  However, 
these facts alone are not sufficient to establish that 
service connection is warranted.  There must also be evidence 
of an in-service disease or injury, and medical evidence 
linking the current disorder to military service.  See 
Hickson, 12 Vet. App. at 252.  In the present case, there is 
no medical evidence linking the Veteran's history of skin 
cancer to his military service.  

The Board recognizes that the Veteran's in-service treatment 
records are not available.  However, the current evidence of 
record is sufficient to provide a sound basis for deciding 
the Veteran's claim.  Specifically, there is no evidence of 
skin cancer of any sort until March 1980.  This is 
approximately 40 years after separation from service.  As 
previously noted, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did 
not complain of the disorder at issue.  See Maxson, 12 Vet. 
App. at 459.  In this case, the absence of any medical 
evidence of treatment for skin cancer for approximately 40 
years after separation from service tends to establish that 
the cancer had not existed since military service.

While the Veteran believes that his skin cancer is related to 
sun exposure during his military service, there is no 
competent medical evidence of record in support of this 
belief.  As already noted, the Veteran is not competent to 
offer testimony regarding the etiology of a medical disorder.  
Routen, 10 Vet. App. at 186.  Further, the absence of medical 
treatment for skin cancer, along with the absence of any 
medical opinion suggesting a possible nexus between the 
cancer and the Veteran's military service, tends to suggest 
that such a connection does not exist.  Therefore, the Board 
does not find the Veteran's opinions to be competent medical 
evidence establishing a nexus.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for skin cancer must be denied.



ORDER

Entitlement to service connection for a disorder of the left 
eye manifested by loss of peripheral vision is denied.  

Entitlement to service connection for hearing loss of the 
left ear is denied.  

Entitlement to service connection for loss of the left ear 
due to melanoma is denied.  

Entitlement to service connection for skin cancer is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


